Co me ND Wn FP W YN Ke

Oo NO NO DN NH VP KH KN HNO = HR Re ee ee ee ee
oN DNDN FP WN FF oO OUD eI DH FF WN YF

Z

 

 

 

 

 

 
 
    

 

ELIZABETH A. STRANGE [VY re0 ?
Acting United States Attorney " RECEIVED copy
District of Arizona ee
MICHAEL JETTE
Assistant U.S. Attorney MAY - 6 2019
Arizona State Bar #021843
United States Courthouse, te 4800

. Congress Street, Suite CLERK U S DISTRICT COURT
Tucson, Arizona 85701 Hay DISTRICT OF ARIZONA oePUTY

 

 

Telephone: 520-620-7300
Email: Michael jette@usdo). gov
Attorneys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR 18-01785-JGZ (BGM)
Plaintiff, J) EW OLD
PLEA AGREEMENT
VS.
Luis Rivera ; Fast Track U.S.S.G. § 5K3.1
(dba L&R Trucking, LLC)
(dba Sunset Trucking, LLC),
Defendant.

 

 

 

The parties enter into the following agreement:

1. Defendant will enter a plea to Count 9 of the Indictment, Unlawful
Employment of Aliens, a misdemeanor offense, in violation of 8 U.S.C. §§ 1324a(a)(1)(A);
1324a(a)(2); 1324a(f); and 1324(a)(3).

2. The government will dismiss counts 1-8 in the Indictment charging the
defendant with Harboring Illegal Aliens for Profit, a felony, in violation of 8, United States
Code, Section 1324(a)(1(A)(ii) and 1324(a)(1QB)(i). The government will dismiss these
charges at the time of sentencing.

3. The elements of Unlawful Employment of Aliens are as follows:

a. The defendant knowingly hired, continued to employ, and engaged in a pattern of
practice of hiring and continuing to employ

b. Aliens who were unauthorized by law with respect to such employment (as

 
fo Oo INH OA SP WO PO

NO po bw WH NY NHN HN KN NO RR Re Re RP HR Se ee Re
oOo NI DN A FP W NY KF ODO ODO FH Dn FP WD NY YK O&O

 

defined in Title 8 United States Code, Section 1324a(a)(h)(3));

c. With knowledge that the aliens were unauthorized for such employment.

4. The maximum penalty for the offense to which the defendant is pleading
guilty is six (6) months in custody, a maximum fine of $3,000 for each unauthorized alien,
or both, and a $10 special assessment.

5. Pursuant to this plea agreement and Fed. R. Crim. P.11(c)(1)(©), the
government and the defendant stipulate to no jail time.

6. Asa condition of this plea, the defendant agrees to pay $10,000.00 in
fines for the hiring of seven unauthorized aliens. Forfeiture of $40,000.00, which
includes (1) a 2008 Freightliner Corp. Cascadia, VIN: 1FUJGLCK98LAA7190 and
(2) a 2009 Freightliner Corp. Cascadia, VIN: 1FUJGLCK09LAF1757 In addition, the
defendant agrees to make two monthly payments, March 14, 2019 and April 14, 2019,
of $5,000.00 each against the balance owed.

7. These actions did not constitute a violation of INA 274(a)(1)(A) or (a) (2).

8. The defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status if defendant is not a citizen of the United States.
Under federal law, a broad range of crimes are removable offenses, including the offense(s)
to which defendant is pleading guilty. Removal and other immigration consequences may
be the subject of a separate judicial or administrative proceeding, and the defendant has
discussed the direct and collateral implications this plea agreement may have with his or
her defense attorney. Defendant nevertheless affirms that he/she wants to plead guilty
regardless of any immigration consequences that this plea may entail, even if the
consequence is defendant’s automatic removal from the United States.

9. Defendant waives: (1) any right to appeal the Court’s entry of judgment
against the defendant; (2) any right to appeal the imposition of sentence upon defendant
under 18 U.S.C. § 3742 (sentence appeals); and (3) any right to collaterally attack
defendant’s conviction and sentence under 28 U.S.C. § 2255, or any other collateral attack.

This waiver shall not be construed to bar an otherwise-preserved claim of ineffective

-2-

 
Oo Oo SI HR Wn FSF W NO

DO NO NH NO YN YN YN ND NO = Se Re Re Re Re RR
Co TIDNWD UA FP WO NY KF CO ODO FH NAN DH UH FP WD YN KF OC

 

assistance of counsel or of “prosecutorial misconduct” (as that term is defined by Section
IL.B of Ariz. Ethics Op. 15-01 (2015)).
10. Factual Basis for Plea:
From March 20, 2018 and continuing through July 3, 2018, defendant LUIS
RIVERA hired E.C-V., J.U-J., A.E.-A., F.L-S., O.G-G., J.A-P., O.C., AND E.E-E.,
all who were unauthorized aliens to drive semi-trucks of merchandize on behalf of
defendant LUIS RIVERA and his companies. Defendant LUIS RIVERA knew these
aliens were unauthorized to work in the United States. Defendant LUIS RIVERA

also took steps to conceal the employment and work of each of the unauthorized
aliens.

AGREEMENT AS TO FORFEITURE

a. Defendant, Luis Rivera, dba L&R Trucking, LLC and dba Sunset Trucking,
LLC, knowingly and voluntarily agrees to forfeit all right, title and interest in:

1. a 2008 Freightliner Corp. Cascadia, VIN: [FUJGLCK98LAA7190, and
2. a 2009 Freightliner Corp. Cascadia, VIN: 1FUJGLCKO9LAF1757.

b. Defendant knowingly and voluntarily agrees not to pursue any filed claims,
and to waive all interest in the asset listed above, in any administrative, civil or criminal
judicial proceeding, whether state or federal, which may be initiated.

Ce Defendant knowingly and voluntarily agrees to consent to the entry of orders
of forfeiture for the forfeitable assets and waives the requirements of Federal Rules of
Criminal Procedure, Rule 32.2 regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment.

d. The defendant acknowledges that he understands that the forfeiture of assets is
part of the sentence that may be imposed in this case and waives any failure by the Court
to advise him/her of this, pursuant to Federal Rule of Criminal Procedure 11(b)(1)(J), at
the time his/her guilty plea is accepted.

e. Defendant knowingly and voluntarily agrees to waive all constitutional, legal,

 

 
0 Oo NY DA UW BRB Ww vw

NO po bw NH HN NY HY NY NO KF FF KF Ke HR YF FeO ee
Co ~~ ONO ON SP WO NY KH CO ODO fH HTD DB nN FBR WO NYO YH OC

 

and equitable defenses to all constitutional and statutory challenges in any manner
(including direct appeal, habeas corpus, any jeopardy defense or claim of double jeopardy,
or any other means), and knowingly and voluntarily agrees to waive any claim or defense
under the Eighth Amendment to the United States Constitution, including any claim of
excessive fine or punishment, to any forfeiture carried out in accordance with this plea
agreement on any grounds.

f. | Defendant warrants that he is the owner or has an interest in the property listed
above, and knowingly and voluntarily agrees to hold the United States, its agents and
employees harmless from any claims whatsoever in connection with the seizure or
forfeiture of the above-listed asset covered by this agreement.

g. Defendant knowingly and voluntarily agrees and understands the forfeiture of
the assets listed above shall not be treated as satisfaction of any assessment, fine,
restitution, cost of imprisonment, or any other penalty this Court may impose upon the

defendant in addition to the forfeiture.

S/b6L 17 AE Lived,

Date Luis Rivéra
Defendant

DEFENSE ATTORNEY’S APPROVAL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea, including the defendant’s waiver the right to appeal. No assurances,
promises, or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement. I concur

in the entry of the plea as indicated above and on the terms and conditions set forth in this

 
oO Oo ss DN Nn ae Oo bo —

NO wo NH NY NY NY WN WN NO KS = KK KH HSB HB He Se SS
oo ~ N WN oo bo — oS \O Co ~~ nN mn aS Ww NO — So

 

agreement as in the best interests of my client. I agree to make a bona fide effort to ensure
that the guilty plea is entered in accordance with all the requirements of Fed. R. Crim. P.

11.

 

Date Maté Davidson, Esq.
Attorney for Defendant

 

GOVERNMENT’S APPROVAL

I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of
justice.
ELIZABETH A. STRANGE

First Assistant United States Attorney
Qe: of Arizona

G Ma, 14 ol PS Pair ——
Date ie Jette

Assistant U.S. Attorney

 

 
